        Case 3:20-cv-01433-MMC Document 53 Filed 09/11/20 Page 1 of 1



 1   CHARLES T. MARSHALL (SBN 176091)
     cmarshall@marshallestatelaw.com
 2   LAW OFFICE OF CHARLES T. MARSHALL
     415 Laurel St., #405
 3   San Diego, CA 92101
     Tel: 619.807.2628
 4   Fax: 866.575.7413
 5    Attorneys for Plaintiff
 6

 7                     IN THE UNITED STATES DISTRICT COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA
 9

10
     GLEN J. RAMOS AND TERESITA J.                CASE NO. 3:20-cv-01433-JCS
11   RAMOS,
                Plaintiffs,
12   v.
                                                  PROPOSED ORDER GRANTING
13   U.S. BANK, N.A. SUCCESSOR                    STIPULATION FOR
     TRUSTEE TO BANK OF AMERICA,                  CONTINUANCE OF STAY AND
14   N.A. SUCCESSOR IN INTEREST TO                CASE MANAGEMENT
     LASALLE BANK NA AS TRUSTEE                   CONFERENCE
15   ON BEHALF OF THE HOLDERS OF
     THE WAMU MORTGAGE PASS-
16   THROUGH CERTIFICATES SERIES
     2007-HY6 TRUST; JPMORGAN                     Complaint Filed: February 10, 2020
17   CHASE BANK, NA; SELECT                       Removal Filed: February 26, 2020
     PORTFOLIO SERVICING, INC.; DOES
18   1-100,
                  Defendants.
19
            The Court having read and considered the parties’ Joint Stipulation to Continue
20   Settlement Stay of the Case, and good cause appearing, hereby orders:
21                                                    6HSWHPEHU
            1. The case shall remain stayed through _________________, 2020;
22                                                                  1RYHPEHU
            2. The Case Management Conference is continued to _________________,
23   2020 at 
             _____ am/pm.
24

25
                        2020
     Dated: September ____,                    _____________________________
                                             ________________________________
                                                   0 $;,1(0&+(61(<
                                                   0$;,1(0&+(61(<   <
26
                                             UNITED STATES DISTRICT JUDGE
27

28
                                                -1-
                                PROPOSED ORDER GRANTING STIPULATION
